DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 08/08/2022 have been accepted and entered. All objections set forth in the Office action mailed on 05/09/2022 have been overcome.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Berger fails to teach the amended limitations of claim 
1 are not persuasive. Berger does teach all of the newly amended limitations of claim 1 as can be seen in the 102 rejections set forth below. The tentative agreement reached on the interview conducted on 07/27/2022 was for adding the limitation of a filter retainer on the second foldable portion. As a result, the rejection of claim 1 stands. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims (s) 1-3, 5-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US 20020022450 A1).
Regarding the first interpretation of claim 1, Berger teaches of an air grille (Fig. 1), comprising: a front face (Fig. 1, face plate 12); and a duct face end (Fig. 1 and 6, top edge 82 of side walls 26) comprising a plurality of flaps (Fig. 1 and 6, see annotated Fig. 6 below) capable of collapsing (Fig. 6, side wall 26; ¶ [0048], the side wall is shown as a flat blank stamped from sheet metal, the sidewall after being bent could be bent back to its original flat shape), each flap of the plurality of flaps includes a first fixed portion, a second foldable portion joined to the first fixed portion at a first fold line, and a third foldable portion joined to the second foldable portion at a second fold line (see annotated Fig. 6 of Berger below), the first fixed portion being parallel to the third foldable portion when in an uncollapsed configuration (see annotated Fig. 8 of Berger below), and the second foldable portion being perpendicular to the first fixed portion and the third foldable portion when in the uncollapsed configuration (see annotated Fig. 8 of Berger below) 
wherein at least one of the plurality of flaps is provided with one or more filter retainers configured to restrict a lateral movement of an air filter (Fig. 6 and 8, arcuate strips 102; ¶ [0050], the arcuate strips 102 of the side walls as well as on to the bottom flanges 74 of the second end wall 24 which securely hold the filter frame in place).
Regarding claim 2, Berger teaches of the air grille of claim 1, and Berger further teaches wherein each of the plurality of flaps comprises an edge formed by a first fold line (see annotated Fig. 8 of Berger below).
Regarding claim 5, Berger teaches of the air grille of claim 2, and Berger further teaches wherein at least one of the plurality of flaps positionable into the uncollapsed configuration to hold an air filter (Fig. 8, see profile view of sidewall 26 shown in Fig. 6 after it is folded; ¶ [0050], between the bottom flanges 94 and the arcuate strips 102 of the side walls as well as on to the bottom flanges 74 of the second end wall 24 which securely hold the filter frame in place).
Regarding claim 6, Berger teaches of the air grille of claim 5, and Berger further teaches wherein at least one of the plurality of flaps comprises an operative free end portion defined by the third foldable portion to be angularly displaced along the second fold line to restrict movement of the air filter (Annotated Figs. 6 and 8, third portion is bent along the second fold line so as to be positioned to allow the arcuate strips 102 to engage and restrict movement of the filter and to create a more narrow holding space for holding the filter in space).
Regarding claim 11, Berger teaches the air grille of claim 1, and Berger further teaches wherein the plurality of flaps are integral to the duct face end (Fig. 6, see flaps defined in annotated Fig. 6 below, flaps are integral with duct face which is the top edge 82 of sidewall 26).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk (US 20190212029 A1).
Regarding claim 1, Kirk teaches of an air grille (Fig. 1, vent guard 100), comprising:
a front face (Fig. 1, outer surface of top wall 106); and
a duct face end (Fig. 1, interior surface of top wall 106) comprising a plurality of flaps capable of collapsing (Fig. 4, see plurality of flaps collapsed), each flap of the plurality of flaps includes a first fixed portion (Fig. 1C, top wall 106), a second foldable portion joined to the first fixed portion (Fig. 1C, housing side wall 108) at a first fold line (Fig. 1C, bend 107), and a third foldable portion joined to the second foldable portion at a second fold line (Fig. 1C, shelf 116), the first fixed portion being parallel to the third foldable portion when in an uncollapsed configuration, and the second foldable portion being perpendicular to the first fixed portion and the third foldable portion when in the uncollapsed configuration (Fig. 1C, see orientations of walls in uncollapsed configuration)
wherein at least one of the plurality of flaps is provided with one or more filter retainers configured to restrict a lateral movement of an air filter (Fig. 1C, shelf 116 holes filter and is attached to sidewall 108 where sidewall 108 acts as a filter retainer restricting the lateral movement of the filter; ¶ [0035], the at least one shelf 116 is adapted to hold the filter 130).
Regarding claim 4, Berger teaches of the air grille of claim 1, and Kirk further teaches wherein the plurality of flaps are substantially coplanar in a collapsed configuration (Fig. 4, see coplanar orientation of walls).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20020022450 A1).
Regarding claim 10, Berger teaches the air grille of the first interpretation of claim 1, Berger fails however to teach wherein the plurality of flaps are removably coupled to the duct face end.
Berger in a further embodiment teaches wherein the plurality of flaps (Figs. 26 and 27, base 202) are removably coupled to the duct face end (Figs. 26 and 27, frame 200; Abstract, The frame is secured to an air duct opening and the base and attached face plate are removably attachable to the frame without the need for separate fasteners).
Specifically, the combination the examiner has in mind is to make the folding sidewall of the first embodiment of Berger be detachable from the duct face taught by the second embodiment of Berger.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the second embodiment of Berger to modify the first embodiment of Berger to include the above combination. Doing so allows the frame to be attached to the air duct opening first and then the base with the foldable flaps to be attached afterwards allowing for more versatility in the assembly (¶ [0003]).
Regarding claim 12, Berger teaches the air grille of the first interpretation of claim 1, Berger fails to teach wherein the plurality of flaps are coupled to the duct face end by one of a pin-rod, a hinge, a swivel, a ball and a socket, and a pivot.
Berger in a further embodiment teaches wherein the plurality of flaps are coupled to the duct 
face end by one of a pin-rod (Figs. 20, 25 and 27, abutments 214 are pins that are received by holes 230 to hold frame 200 and base 202 together), a hinge, a swivel, a ball and a socket, and a pivot.
	Specifically, the combination the examiner has in mind is to attach the folding sidewalls of the first embodiment of Berger to be attached to the duct face frame via abutments taught in the further embodiment of Berger.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the second embodiment of Berger to modify the first embodiment of Berger to include the above combination. Doing so allows the frame to be attached to the air duct opening first and then the base with the foldable flaps to be attached afterwards allowing for more versatility in the assembly (¶ [0003]).	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20020022450 A1) in view of Hurley (US 20170314812 A1).
Regarding claim 8, Berger teaches the air grille of the first interpretations of claim 1, Berger however fails to teach wherein the front face is pivotally coupled to the duct face end.
Hurley teaches wherein the front face is pivotally coupled to the duct face end (Fig. 6, grille 505 
is pivotally attached to frame 920 via pivot 950).
	Specifically, the combination the examiner has in mind is to remove the replace the attachment tabs for the front face of Berger with the pivot taught in Hurley allowing the front face of Berger to be swung open. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Hurley to modify Berger to include the above combination. Doing so allows for the filter of Berger to be replaced without the need of disassembling the front face from the frame as previously taught in Berger (¶ [0034]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20020022450 A1) in view of Arcos et al. (US 20130143478 A1) hereinafter referred to as Arcos.
Regarding claim 9, Berger teaches of the air grille of claim 2, Berger fails to teach wherein the first fold line comprises alternate bridges and slits.
Arcos teaches wherein the first fold line comprises alternate bridges and slits (Fig. 3, perforations 45).
Specifically, the combination the examiner has in mind is to add the perforations in the same bridge and slit style taught by Arcos to all the first and second fold lines of Berger. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Arcos to modify Berger to include the above combination. Doing so would allow the metal of the flaps of Berger to be more readily bent as there is less metal to bend when it is cut out in the perforated style taught by Arcos (¶ [0031], The perforations remove 83.33% of the metal along the hinge line so that only 16.67% of the metal must be bent).
Annotated Figures

    PNG
    media_image1.png
    447
    992
    media_image1.png
    Greyscale

Annotated Fig. 6 of Berger

    PNG
    media_image2.png
    401
    664
    media_image2.png
    Greyscale

Annotated Fig. 8 of Berger
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762